
	

115 HR 6652 : To direct the Secretary of the Interior to convey certain facilities, easements, and rights-of-way to the Kennewick Irrigation District, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 6652
		IN THE SENATE OF THE UNITED STATES
		December 20, 2018ReceivedAN ACT
		To direct the Secretary of the Interior to convey certain facilities, easements, and rights-of-way
			 to the Kennewick Irrigation District, and for other purposes.
	
	
 1.DefinitionsIn this Act: (1)AgreementThe term Agreement means the agreement required under section 2(a).
 (2)DistrictThe term District means the Kennewick Irrigation District, located in Benton County, Washington, which operates and maintains a portion of the Kennewick Division of the Yakima Project constructed by the United States to enable the Kennewick Irrigation District to carry out authorized purposes pursuant to the Act of June 12, 1948 (62 Stat. 382).
 (3)District’s head gateThe term District’s head gate means the point of diversion for the Kennewick Irrigation District, identified as the KID Main Canal Headworks at the following location: KID Main Canal Headworks, 200 feet east and 1100 feet north, more or less, from the southwest corner of section 16, being within the northwest ¼ of the southwest ¼ of the southwest ¼ of section 16, T. 9 N., 26 E.W.M.
 (4)DivisionThe term Division means the Kennewick Division, including the Transferred Works. (5)Transferred worksThe term Transferred Works means the canals, laterals, and appurtenant works and lands, which begin at the District’s head gate and extends approximately 40 miles east to the Columbia River built to serve the place of use of the 20,201 acres of currently irrigated irrigable lands entitled to delivery of water within the Kennewick Irrigation District.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 2.Agreement, Conveyance, Report (a)AgreementNot later than 2 years after the date of the enactment of this Act, the Secretary, acting through the Bureau of Reclamation, shall enter into an agreement with the District to determine the legal, institutional, and financial terms related to the conveyance of the Transferred Works. The Agreement shall be completed after the requirements in section 5(a) are satisfied. This Agreement shall be in accordance with and subject to Memorandum of Agreement No: R18MA13703 between the District and the Bureau of Reclamation.
 (b)ConveyanceSubject to valid leases, permits, rights-of-way, easements, and other existing rights and in accordance the terms and conditions set forth in the Agreement and this Act, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Transferred Works.
 (c)ReportIf the conveyance authorized by subsection (b) is not completed within 2 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance; (2)describes any obstacles to completing the conveyance; and
 (3)specifies an anticipated date for completion of the conveyance. 3.Liability (a)DamagesExcept as otherwise provided by law and for damages caused by acts of negligence committed by the United States or by its employees or agents, effective upon the date of the conveyance authorized by section 2, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the Transferred Works.
 (b)Torts claimsNothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act).
			4.Benefits
 (a)Status of landAfter conveyance of the Transferred Works under this Act, the Transferred Works shall not be considered to be a part of a Federal reclamation project.
 (b)Benefits if entire division conveyedIf the entire Division is conveyed out of Federal ownership, the District shall not be eligible to receive any benefits, including project power, with respect to the conveyed Division, except benefits that would be available to a similarly situated entity with respect to property that is not part of a Federal reclamation project.
			5.Compliance with other laws
 (a)Compliance with environmental and historic preservation lawsBefore making the conveyance authorized by this Act, the Secretary shall complete all actions required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), subtitle III of title 54, United States Code, and all other applicable laws.
 (b)Compliance by the districtAfter conveyance of the Transferred Works under this Act, the District shall comply with all applicable Federal, State, and local laws and regulations in its operation of the Transferred Works.
 (c)Applicable authorityAll provisions of Federal reclamation law (the Act of June 17, 1902 (43 U.S.C. 371 et seq.), and Acts supplemental to and amendatory of that Act) shall continue to be applicable to project water provided to the District.
			6.Payment
 (a)Administrative costsExcept as provided in subsection (b), administrative costs for conveyance of the Transferred Works under this Act shall be paid in equal shares by the Secretary and the District.
 (b)Real estate transfer costCosts of all boundary surveys, title searches, cadastral surveys, appraisals, and other real estate transactions required for the conveyance of the Transferred Works shall be paid by the District.
 (c)Costs of compliance with other lawsCosts associated with any review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), subtitle III of title 54, United States Code, and all other applicable laws for conveyance of the Transferred Works shall be paid in equal shares by the Secretary and the District.
			7.Miscellaneous
 (a)Applicability of other lawSection 1212 of Public Law 103–434 shall apply to and be incorporated into this Act. (b)Statutory constructionNothing in this Act shall or shall be construed for any purpose—
 (1)to transfer, affect, reduce, modify, or impair the water rights of any person; (2)to affect, reduce, modify, or impair the United States’ authority to regulate and manage water in the Yakima Basin, including water diverted into the Chandler Power Canal and Prosser Dam through and including the Kennewick Irrigation District’s head gate;
 (3)to change how water is diverted at Prosser Dam and delivered to the Kennewick Irrigation District through the Chandler pumps through the District’s head gate; and
 (4)to affect reduce, modify, or impair the United States’ control, management, and ownership of the Reserved works as defined in the United States Bureau of Reclamation and Kennewick Irrigation District Amendatory Repayment Contract (1953) (Contract No. 14–06–W–56) as amended, at pp. 2–3, which Reserved works include but are not limited to Prosser Dam, the Chandler Power Canal and hydroelectric and pumping plant, all Yakima Project facilities, and the siphon under the Yakima River to the District’s head gate.
 8.LimitationsAfter completing the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary of the Interior shall convey title, if the Secretary affirms in writing to the House Committee on Natural Resources and the Senate Committee on Energy and Natural Resources that the following criteria have been met:
 (1)The Kennewick Irrigation District agrees to accept title to the property proposed for transfer. (2)The proposed title transfer will not have an unmitigated negative effect on the environment.
 (3)The transfer is consistent with the Secretary’s responsibility to protect land and water resources held in trust for federally recognized Indian Tribes.
 (4)The transfer is consistent with the Secretary’s responsibility to ensure compliance with international treaties and interstate compacts.
 (5)The Kennewick Irrigation District agrees to provide, as consideration for the assets to be conveyed, compensation to the United States worth the equivalent of the present value of any repayment obligation to the United States or other income stream the United States derives from the assets to be transferred at the time of the transfer.
			
	Passed the House of Representatives December 19, 2018.Karen L. Haas,Clerk
